PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,778
Filing Date: 16 Nov 2016
Appellant(s): KIM et al.



__________________
Chong Chul Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 in view of Raco (US 6659487) in view of Prea (US 6164666) and further under 35 U.S.C. 112(b).

(2) Response to Argument
Before addressing specific arguments, Examiner would like to address claim construction. Claims are interpreted using the broadest reasonable interpretation in view of the disclosure. As interpreted by the Examiner, Claim 1 recites a method intended to connect parts of a tricycle. The wheels or size of the tricycle are not claimed. The claimed method involves having an open plate set on a pipe attach to a “valley grooved” fastening device attached to another tube which is also attached to a plate. The specific shape or size of any element is not claimed, the only real limitations are that plates attached to pipes are used and there is a groove on one plate. 
Appellant’s argues that Raco is directed a separate field of endeavor, as it is related to a separating bicycle instead of a separating tricycle. However, that is the reason why Prea was brought in, to show that a combination of Raco and Prea would end with a separating tricycle, wherein the functionality of a bicycle and a tricycle (to include the pedals, chain, sprockets) are similarly related. 
Appellant argues that “there is no motivation to combine Raco (US 6659487) and Prea (US 6164666), however. Appellant argues each reference individually instead of arguing the combination. 
Appellant makes several arguments regarding the shape, material, and function of the “front side open rectangular shaped plate” and “valley grooved (sic) of a fastening device attached to a head tube.” As interpreted by the examiner, these specific aspects of the invention are not in the claims. 
Additionally appellant argues that Raco is a different type of invention as it is connected by inserting a tenon into a mortise, however, the claim is not specific enough to differentiate between appellant’s invention and Raco, wherein the open rectangular shaped plate (20, where the plate points toward the front of the bicycle and is open due to the grooves on the plate being open, see figures 1 and 2) and is connected to a valley grooved (26, which is the grooves on plate 22) and then fixed to a plate (22) thereby fastening the front wheel part and rear wheel part of the bicycle. Appellant 
Appellant argues that the plates 20 and 22 on Raco do not have plate faces and are not thin, however the claims are not specific to a the thickness of the plates and dimensions. Thick plates are still plates. Appellant has argued that the plates in Raco are not rectangular parallelepiped. However, the claim only states “a rectangular shaped plate”, and has not mentioned an specific shape to the plate other than it being a rectangle, wherein, a person of ordinary skill in the art would see the rectangular plates 20,22 (which is shown in figure 2 of Raco) to fit what has been claimed, as the plate is rectangular and flat on the one side. 
Appellant also argues about the shape of the plates 20,22 in Raco as they are parallelepiped and trapezoid, however, the claims are not specific to mention any shape on the plates other than rectangular, which plates 20 and 22 are.
Appellant did not argue the 35 U.S.C 112 second paragraph rejection, as the claims are incomplete for lacking method steps.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
Conferees:
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.